Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

2.	Authorization for this examiner’s amendment was given in an interview with Roy Gross on March 4, 2021.

3.	The application has been amended as follows: 

	In claim 1, line 4 after “wherein the”, --fluorescent labelled-- has been inserted.  
	In claim 1, line 7 after “first count parameter of the”, --fluorescent labelled-- has been inserted.  
In claim 1, line 10 after “filtering the biological sample by removing unbound”, --fluorescent labelled-- has been inserted.  
In claim 1, line 12 after “a second count parameter of the unbound”, --fluorescent labelled-- has been inserted.

In claim 1, line 17 after “wherein the first count parameter is determined”, --from the biological sample-- has been inserted.

	Claim 2, line 2 after “comprises a first concentration of the”, --fluorescent labelled-- has been inserted.
Claim 2, line 3 after “parameter comprises a second concentration of the”, --fluorescent labelled-- has been inserted.

Claim 8, line 2 after “an analyzer structure containing discrete regions, to which the surface markers of the”, --fluorescent labelled-- has been inserted.

	In claim 16, line 4 after “wherein the”, --fluorescent labelled-- has been inserted.  
	In claim 16, line 8 after “treating or filtering the biological sample to remove the”, --bound-- has been inserted; and after “cells”, --from-- has been inserted; and then after “unbound”, --fluorescent labelled-- has been inserted.  
In claim 16, line 10 after “a second count parameter of the unbound”, --fluorescent labelled-- has been inserted.


Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or fairly suggest an indirect method, as claimed, that differentiates cell types present in a biological sample, wherein a first count parameter is determined prior to the step of filtering a biological sample and a second count parameter is determined after the step of filtering the biological sample.  Specifically, the method comprises contacting the biological sample with one or more fluorescent-labelled marker-specific antibodies against at least one surface marker of at least one cell type, the fluorescent-labelled marker-specific antibodies being predetermined and associated with a first count parameter; allowing the cells in the biological sample to bind to the marker-specific antibodies to produce cell-bound marker-specific antibodies and determining the first count parameter based on the amount of unbound fluorescent-labelled marker-specific antibodies that did not bind to their corresponding cell type in the biological sample; filtering the biological sample to remove unbound fluorescent-labelled marker-specific antibodies from the biological sample into the filtrate; determining, by a sensor or an analyzer, a second count parameter of the unbound fluorescent-labelled marker-specific antibodies in the filtrate, wherein determining involves measuring light emittance from the unbound marker specific antibodies; and calculating, by a computing device or the analyzer, a number of a type of cells in the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820.  The examiner can normally be reached on Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



March 5, 2021